Citation Nr: 0433468	
Decision Date: 12/17/04    Archive Date: 12/21/04

DOCKET NO.  98-10 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York

THE ISSUES

1.	Entitlement to an initial rating in excess of 50 percent 
for post-traumatic stress disorder (PTSD).  

2.	Entitlement to service connection for a bipolar disorder.  

3.	Entitlement to service connection for a hiatal hernia.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel

INTRODUCTION

The veteran served on active duty from September 1965 to June 
1968.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of  rating decisions of the Buffalo, New York, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The case was remanded by the Board in March 2001.  That 
remand pointed out that the hiatal hernia issue had not been 
appealed.  However, while the case was at the Board, a timely 
appeal was received at the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran is claiming service connection for hiatal hernia 
and a bipolar disorder as being proximately due to or the 
result of his service-connected PTSD.  While he has been 
evaluated by VA for a possible relationship between his 
hiatal hernia, no opinion has been requested regarding a 
relationship between the PTSD and the development of a 
bipolar disorder.  This needs to be accomplished prior to 
appellate consideration.  The evaluation for the PTSD must be 
held in abeyance pending the outcome of this investigation.  

Regarding the veteran's claim for service connection for a 
hiatal hernia, it should be noted that service connection for 
this disorder was denied in March 2000, prior to the 
enactment of new legislation, the Veterans Claims Assistance 
Act of 2000 (VCAA).  This law eliminates the concept of a 
well-grounded claim, and redefines the obligations of VA with 
respect to the duty to assist.  The veteran's claim has not 
been re-adjudicated since the claim was denied as being not 
well grounded.  Under these circumstances, the claim must be 
remanded as well.  

In view of the foregoing, the claim is remanded for the 
following:

1.  The RO should arrange for a special 
psychiatric evaluation to ascertain the 
current nature of his disabilities.  All 
indicated studies should be performed.  
The examiner should be requested to 
render an opinion regarding whether it is 
at least as likely as not (that is, a 
probability of 50 percent or better) that 
the veteran's bipolar disorder is caused 
or aggravated by his service-connected 
PTSD.  The claims folder should be made 
available to the examiner for review in 
conjunction with the examination, and the 
examiner should acknowledge such review 
in the examination report.  The examiner 
should provide the rationale for all 
conclusions reached.

2.  Thereafter, the RO should 
readjudicate the issues on appeal.  If 
the determination remains unfavorable to 
the veteran, he should be provided with a 
supplemental statement of the case (SSOC) 
that addresses all relevant actions taken 
on the claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered.  The 
veteran should be given an opportunity to 
respond to the SSOC prior to returning 
the case to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



